DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“disinfectant module” in claim 1
“dosage control module” in claim 43
“processing module” in claim 46

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 3, 5, 8, 10, 12, 14, 16, 27, 28, 30, 33, 36, 39, 40, 43, and 46 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.  

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claim 1, 3, 12, 14, 16, 27-28, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Stibich et al. (US 9,517,284 B1) (hereafter “Stibich”) in view of Robert et al. (US 2008/0243273 A1) (hereafter “Robert).
	Regarding claims 1 and 27-28, Stibich discloses an automatic system for sanitizing an enclosed structure such as a room (see col. 7, line 41 to col. 8, line 23). The system includes: a disinfectant module comprising  at least one micro-biocidal chemical source (germicidal source is a liquid or gas – see col. 5,lines 9-34; col. 21, lines 8-26) for carrying out the disinfectant operation when a predefined condition is met (see col. 9, lines 3-39 – apparatus is automated and utilizes an occupancy sensor to control activating and deactivation of the apparatus); and a sensing module including at least one sensor (col. 9, lines 20-38 – plurality of sensors for detecting motion/occupancy) for sensing the presence of humans or animals within the enclosed space even if the humans or animals are substantially still and/or covered (see column 9, lines 20-39 – thermal sensor can detect heat thus indicating the presence of a human or animal even if still or covered); wherein the predefined condition is the absence of any human or animal within the enclosed space (see col. 33, line 60 to col. 61, line 30).
	Stibich does not appear to specifically disclose that the sensor module includes a chemical sensor for detecting occupancy.  
	Robert discloses an automated system (para [0025], [0029]) for dispensing a disinfectant to a room, wherein the system includes an occupancy sensor (para [0045]) such as a carbon dioxide sensor to estimate the number of people in a room.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Stibich and substitute the occupancy sensor of Stibich with any well-known functionally equivalent sensors for detecting the presence of a human such as the carbon dioxide sensor taught by Robert, to yield the predictable result of detecting whether or not people are present in the room prior to disinfection.  
	Regarding claim 3, Stibich discloses that the sensing module comprises at least one energy emission detecting sensor (col. 9, lines 20-32 – thermal sensor, doppler sensor, photo recognition sensor) capable of detecting a temperature change, motion, or sound caused by the presence of a human or animal.   
Regarding claim 12, Stibich discloses that the sensor includes a motion detector sensor (col. 9, lines 20-32).
Regarding claim 14, Stibich discloses that the sensor includes a thermal sensor (col. 9, lines 20-32).
Regarding claim 16, Stibich discloses that the sensing module includes an energy reflecting sensor (doppler sensor) that is capable of being used to identify the targets recited in claim 16 (col. 9, lines 20-32).  
Regarding claim 39, Stibich discloses in col. 34, lines 9-29 that the disinfecting operation is an interruptible process (deactivating the UV source when occupancy is detected during the operation of the germicidal device).  
Regarding claim 40, Stibich discloses a germicidal UV source as the germicidal source within the claimed wavelength ranges (see col. 5, lines 9-34; col. 6, lines 21-41).


7.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stibich in view of Robert as applied to claim 3 above, and further in view of Leben (USPN 7,692,172).
	Stibich in view of Robert is set forth above, and Stibich discloses the use of an imaging sensor (photo recognition sensor – col. 9, lines 25-28).  However, Stibich does not appear to disclose an imaging sensor that is a long wavelength IR sensor or a microphone.  
	Leben discloses a disinfection system and the use of an infrared sensor for detecting occupancy as well as a microphone for the same use (see col. 7, lines 1-6).  Leben does not specify the exact type of IR sensor.  However, IR sensors are well known in the art to include three different types: short, medium, and long wavelength IR sensors.   Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Stibich and substitute the occupancy sensor with a functionally equivalent sensor such as a microphone or IR sensor for detecting occupancy in a disinfection process as taught by Leben, and further use a long wavelength IR sensor as the IR sensor of the system, as choosing an optimal IR sensor involves only routine experimentation to one of ordinary skill in the art.  

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stibich in view of Robert as applied to claim 3 above, and further in view of Burt et al. (US 2012/0266920 A1).  
	Stibich in view of Robert is set forth above with regards to claim 3 and discloses the use of a motion sensor but does not appear to explicitly teach the motion sensor is a passive infrared sensor.  
	Burt et al. discloses a system for automatic toilet treatment that utilizes a sensor for detecting the presence of a human, the sensor being a passive infrared sensor (see para [0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Stibich and substitute the motion sensor of Stibich with any well-known functionally equivalent sensors for detecting the presence of a human such as the passive infrared sensor taught by Burt et al. 

9.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Stibich in view of Robert as applied to claim 1 above, and further in view of Hilliard (US 2003/0201909 A1).  
Stibich in view of Robert is set forth above with regards to claim 1 and Stibich discloses various types of occupancy sensors (col. 9, lines 20-39) but does not appear to teach an occupancy sensor that is an electric field sensor.
Hilliard discloses the use of an occupancy sensor to detect humans/animals in an airport, wherein the sensor is an electric field sensor (see para [0090]).   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Stibich and substitute on of the occupancy sensors of Stibich with any well-known functionally equivalent sensors for detecting the presence of a human such as an electric field sensor as taught by Hilliard.  

10.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Stibich in view of Robert as applied to claim 1 above, and further in view of Liu (US 2011/0191950 A1).  
Stibich in view of Robert is set forth above with regards to claim 1 and Stibich discloses various types of occupancy sensors (col. 9, lines 20-39) but does not appear to teach an occupancy sensor that is a pressure sensor.  
Liu discloses a sanitary toilet seat that utilizes a pressure sensor for detecting the presence of a human sitting on the toilet seat and controls the system in response to the detection of a human (see para [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Stibich and substitute one of the occupancy sensors of Stibich with any well-known functionally equivalent sensors for detecting the presence of a human such as a pressure sensor for detecting weight of a human as taught by Liu.  

11.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Stibich in view of Robert as applied to claim 1 above, and further in view of Angell et al. (US 2009/0005650 A1).
Stibich in view of Robert is set forth above with regards to claim 1 and discloses various types of occupancy sensors (col. 9, lines 20-39) but does not appear to teach an occupancy sensor that is an active or passive signal detecting sensor.   
Angell et al. disclose an occupancy sensor for detecting a human, wherein the sensor may be a camera, motion sensor, heat sensor, sonar, pressure sensor, or RFID tag reader (see para [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Stibich and substitute one of the occupancy sensors of Stibich with any well-known functionally equivalent sensors for detecting the presence of a human in a space such as an RFID tag and reader as taught by Angell et al.  

12.	Claims 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Stibich in view of Robert as applied to claim 1 above, and further in view of Deal (USPN 8,859,994 B2).  
	Stibich in view of Robert is set forth above with regards to claim 1 but does not appear to disclose a dosage control module and processing module as claimed.  
Deal discloses a disinfection system that includes sensors for monitoring dosage information from a germicidal UV light source during a predefined operation period, and recalibrating the disinfection module by increasing the intensity of light, based on the information from the sensors (Column 4, Lines 5 - 8).
Therefore, it would have been obvious for a person skilled in the art, before the effective filing date of the claimed invention, to further modify the system of Stibich to include a dosage module and a processing module as taught by Deal in order to monitor and recalibrate the germicidal sources to ensure that the sterilization process is effective.  

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brais et al. (US 2017/0049915 A1)
Childress et al. (US 2016/0220716 A1)

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799